Citation Nr: 1211199	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-38 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.    

3.  Entitlement to service connection for a lumbar spine disability.  

4.  Entitlement to service connection for osteoarthritis of the right knee.

5.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA examination in July 2009, bilateral hearing loss disability was manifested by Level II hearing acuity in each ear.  

2.  The Veteran served in combat.  

3.  Affording the Veteran the benefit of the doubt, tinnitus was incurred during active duty service.  

4.  While the Veteran served in combat, a lumbar spine disability was not shown upon service discharge, the first objective evidence of such was not until many decades after service discharge and the preponderance of the evidence is against a finding linking a current lumbar spine disability to active military service.  


5.  While the Veteran served in combat, a right knee disability was not shown upon service discharge, the first objective evidence of such was not until many decades after service discharge and the preponderance of the evidence is against a finding linking a current right knee disability to active military service.  

6.  While the Veteran served in combat, a cervical spine disability was not shown upon service discharge, the first objective evidence of such was not until many decades after service discharge and the preponderance of the evidence is against a finding linking a current cervical spine disability to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

4.  The criteria for service connection for osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

5.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claims, he was sent a letter dated in January 2009 that generally satisfied the duty to notify provisions regarding the claims.  In that letter, he was advised generally of the criteria for service connection and of his responsibility to submit or identify evidence pertinent to the claims.  He was also provided notice of the manner in which VA assigns disability ratings and effective dates.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

As it pertains to the initial rating for service-connected hearing loss, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also concludes VA's duty to assist has been satisfied.  Service treatment records are in the file.  The Veteran has identified VA outpatient treatment records and those records were obtained.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran underwent a VA audio examination in July 2009.   

Concerning this VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the examination reflects that the examiner reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate audio examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, the audiological examiner described the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

However, as it pertains to the claims for a bilateral knee and lumbar and cervical spine disabilities, the Board finds, herein, that the evidence does not indicate continuity of symptomatology since service discharge or any relationship between the current disability and an injury sustained during the Veteran's active duty service.  Hence, a remand for an opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.) 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Initial Rating for Hearing Loss 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Further, the Board must evaluate the medical evidence of record since the filing of the claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2011).  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(c) (2011).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).  

Here, the record includes the Veteran's DD-214.  It reveals that he served as a mortar gunner and a truck driver with service in Europe during World War II.  Upon service discharge, examination of the ears was normal, and "whispered voice" testing revealed 15/15 hearing acuity.  

The Veteran initiated the current claim in November 2008.  He submitted an October 2008 VA audiogram.  The audiogram is largely in graphical form and is difficult to interpret.  Moreover, it is unclear whether it included Maryland CNC speech discrimination scores as is required by 38 C.F.R. § 4.85.  Hence, the Board will not rely on it in rating the service-connected bilateral hearing loss disability.  

Also obtained were VA outpatient treatment records for the period from April 2002 to December 2008.  A June 2002 treatment note reveals that the Veteran was eligible for hearing aids but did not include an audiogram to measure puretone thresholds.  

Fortunately, the Veteran underwent a VA audiologic examination in July 2009.  At such time he reported a history of exposure to mortar shell noise while serving in the military.  He denied any post-service occupational noise exposure.  


On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
60
20
55
80
85
LEFT
54
25
55
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran has Level II hearing in his right ear and Level II hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a rating greater than that assigned by the RO.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Even after considering the Veteran's contentions as to the effects of the disability on his daily life, the Board finds that the criteria for an initial 10 percent rating or higher are not met.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  


In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his hearing impairment.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   


In addition, based upon the guidance of the Court in Fenderson and Hart, the Board has considered whether a staged rating is appropriate for the Veteran's service-connected hearing loss.  The Board has not found any significant variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged rating.  

III.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A review of the Veteran's service personnel records demonstrates that he was the recipient of the Combat Infantry Badge and participated in the Rhineland and Central Europe campaigns.  In this regard, the Board notes that pursuant to section 1154(b), for veterans, such as this one, who have "engaged in combat with the enemy,"

the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service[.]

Section 1154(b) does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected."); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  When the combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).

As to the in-service incurrence of the claimed disabilities, the Veteran relates such to his service in Europe during World War II.  Specifically, on his VA Form 9, Substantive Appeal, he reported that the conditions were incurred during combat operations.  He reports that he walked over "500 fighting/combat miles across Germany."  He indicates that he "carried a mortar shell on his shoulders" and that the blast from the mortar shells caused hearing loss and tinnitus.  

The Board has considered the Veteran's contentions, but as it pertains to the claims for service connection for a right knee, lumbar spine and cervical spine disabilities, the preponderance of the evidence is against the claims.  



Here, the Veteran's service treatment records and service discharge examination are silent for any reports or medical findings of right knee, low back, or cervical spine conditions; however, after applying the combat presumption under 38 U.S.C.A. § 1154(b), the Board accepts that the Veteran carried heavy loads, and that such event occurred during service.  The Veteran did not specifically state that his right knee, low back or cervical spine hurt or were injured during this event, but the Board will afford him the benefit of the doubt and assume such was the case.  

The Board also accepts that there is evidence of a current right knee and a back disability.  For instance, a November 2007 VA outpatient treatment record note findings of osteoarthritis and reports of knee problems.  A December 2008 record notes the Veteran's continuing complaints of (bilateral) knee problems and of a back condition.  While a specific lumbar or cervical spine disability was not diagnosed, the Board finds that the medical reference to a back condition coupled with the Veteran's reports of current low back and upper back symptoms is sufficient to establish a current disability.  

The record is silent, however, for evidence of a chronic right knee, lumbar, or cervical spine disability upon service discharge, or any x-ray evidence of arthritis within the first post-service year.  There is no indication that the Veteran's service treatment records are incomplete and any knee or back injury would likely have been reported or recorded upon service discharge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, the Veteran's service discharge examination, dated in May 1946, includes the examinee's report of no illness, injuries, operations, or hospitalizations, or physical complaints.  Moreover, for over 50 years following service discharge, there is no objective medical evidence, nor is there lay testimony, showing continuity of knee, lumbar or cervical spine symptoms since service.  The Board notes, in this regard, that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).  Here, the Veteran has made no statement that can be interpreted to show continuity of symptomatology since service.  Specifically, the Veteran has not asserted, even now, that he has had any symptoms associated with his right knee, cervical spine, or lumbar spine for the decades that preceded his recent complaints of pain.  As such, there is no credibility issue to be judged.  Rather, the lack of evidence for greater than 50 years since service discharge is merely a factor the Board has considered in determining if a current disability is related to service.  

As to the etiology of the right knee, lumbar and cervical spine conditions, other than the Veteran's unsubstantiated lay opinion, there is no competent medical evidence linking any of the claimed disabilities to his military service.  Rather, as to the right knee condition, there is evidence of another possible etiology of a current disability; namely, a December 2002 VA treatment records noted that the Veteran recently sustained an injury to his knees.  While the VA outpatient treatment records do not show injury to the back, they also do not show that any current back condition had its initial onset in the military.  While the Veteran may sincerely believe that current disorders are related to active military service, he does not possess the medical expertise required to express an opinion as to the etiology of this condition.  

Given the lack of medical evidence of a right knee, lumbar or cervical spine disorder upon discharge from service, the absence of evidence of continuity of any symptoms since service discharge - including by way of competent or credible lay evidence, the lack of medical treatment for the claimed conditions until many years after service, and the absence of a medical opinion linking these disorders to service, the greater weight of the evidence is against the claims.  As such, the Board has no choice but to deny these claims.  

Turning to the claim of entitlement to service connection for tinnitus, there is no report or finding of tinnitus in the Veteran's service treatment records.  The Board accepts, however, that as a circumstance of the Veteran's combat service, that he was exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b).  



Moreover, unlike the other service connection claims addressed above, there is evidence of continuity of tinnitus symptoms.  In this respect, during VA treatment in June 2002, the Veteran described tinnitus that was "constant."  The Veteran is competent to testify to in-service acoustic trauma and post-service symptoms of tinnitus because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  

The Board acknowledges that when the Veteran was afforded a VA examination in July 2009, he described tinnitus as "intermittent" and was unsure of its onset.  The Board also acknowledges that while the VA examiner linked the Veteran's hearing loss to service, due to the characterization of tinnitus, was unable to link tinnitus to service.  However, even though the examiner states that he reviewed the Veteran's medical records, there is no reference to the Veteran's earlier report of "constant" tinnitus.  Moreover, there is no indication that the Veteran was not being truthful at the time he reported constant tinnitus to VA medical providers.  Thus, the examiner's opinion is not afforded any significant probative weight.  

Since the Veteran's reports of tinnitus in service is consistent with the circumstances of his service and since he has reported constant tinnitus, the Board finds that after affording the Veteran the benefit of the doubt, that the criteria for service connection have been met and the claim must be granted.  











								[Continued on Next Page]

ORDER

An initial compensable disability evaluation for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for osteoarthritis of the right knee is denied.  

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to service connection for a cervical spine disability is denied.  



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


